Citation Nr: 1229214	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  09-20 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for gastroesophageal reflux disease (GERD) with lower esophageal web or ring and irritable bowel syndrome. 

2.  Entitlement to an initial rating in excess of 10 percent for myofascial chronic back strain with degenerative disc disease of the lumbosacral spine. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert W. Legg, Esq., Attorney



ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to October 1969. 

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a rating decision issued in June 2008 of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for GERD with lower esophageal web or ring and irritable bowel syndrome as well as myofascial chronic back strain with degenerative disc disease of the lumbosacral spine and assigned 20 and 10 percent disability ratings, respectively, effective February 25, 1994.  

The Veteran appealed the assigned ratings claiming that the GERD was found to be 40 percent disabling and the low back disability was found to be 20 percent disabling for nonservice-connected pension purposes in February 1994.  

An April 2011 Board decision continued to rate the for GERD with lower esophageal web or ring and irritable bowel syndrome as 20 percent disabling and myofascial chronic back strain with degenerative disc disease of the lumbosacral spine as 10 percent disabling.  

The Veteran appealed the matter to the United States Court of Appeals for Veterans Claims (Court).  In a January 2012 Joint Motion for remand, the parties agreed that in the April 2011 decision, the Board provided an inadequate statement of the reasons or bases in support of its decision because there was no discussion of the apparent inconsistency between the RO's February 1994 decision for nonservice-connected pension purposes, finding that the Veteran's GERD was 40 percent disabling and his low back disability was 20 percent disabling, and the June 2008 rating decision that granted service connection and assigned a 20 percent disability rating for GERD and a 10 percent disability rating for a low back disability.  Additionally, the Court stated that the Board should consider and discuss the Veteran's argument that pursuant to VA's regulation 38 C.F.R. § 3.104, the RO was required to assign him a 40 percent disabling rating for his GERD and a 20 percent disability rating for his low back disability.  The April 2011 Board decision has been vacated.  

In light of the favorable outcome below, any inconsistencies between the ratings assigned in the RO's February 1994 decision for nonservice-connected pension purposes and the RO's June 2008 decision for service connection purposes, are either now more favorable to the Veteran or no longer exist and need not be discussed further at this time.  The decision below assigns a 60 percent disability rating for the service-connected gastrointestinal disability and a 20 percent disability rating for the lumbar spine disability.  

During the pendency of the appeal, the Court held that a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378   (Fed. Cir. 2001). 

In this case, there is evidence of unemployability.  The Veteran is in receipt of Social Security disability benefits effective June 24, 1990, in part due to GERD and chronic low back pain.  Thus, TDIU is properly before the Board as part of the appeal. 

In October 2010, the Veteran submitted a petition to reopen the underlying claims of entitlement to service connection for posttraumatic stress disorder and headaches.  The issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are not relevant to the issues on appeal.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's GERD with lower esophageal web or ring and irritable bowel syndrome is manifested by difficulty swallowing, peptic ulcer in the distal esophagus, esophageal stricture/web/ring, midepigastric tenderness, constipation, diarrhea, dyspepsia with heartburn and epigastric burning, erythema of the antrum, and pain in the epigastrium, midepigastrium, retrosternal areas, in which the symptom combinations are productive of severe impairment of health.

2.  The Veteran's myofascial chronic back strain with degenerative disc disease of the lumbosacral spine causes muscle spasm, but does not cause severe limitation of motion of the lumbar spine, severe lumbosacral strain, or severe intervertebral disc syndrome (IVDS); the record does not show incapacitating episodes having a total duration of at least four but less than six weeks per year, forward flexion to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 


CONCLUSIONS OF LAW

1.  Throughout the appeal period, the criteria for an initial evaluation of 60 percent, but no higher, for GERD with lower esophageal web or ring and irritable bowel syndrome, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.114, Diagnostic Code (DC) 7346 (2011).

2.  Throughout the appeal period, the criteria for an initial rating of 20 percent, but no higher, for myofascial chronic back strain with degenerative disc disease of the lumbosacral spine, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6. 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5292, 5293, 5295 (2002 and 2003); 5237, 5242, 5243 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The Veteran's claims arise from an appeal of the initial evaluation following the grant of service connection. Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA. 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384   (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II.  Legal Criteria-Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be 'staged.'  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Gastrointestinal Disability

In the February 1994 rating decision for nonservice-connected disability pension, the Veteran's GERD with stricture was evaluated as 40 percent disabling under Diagnostic Codes 7399-7305, 38 C.F.R. § 4.114 (1994).  The provisions of 38 C.F.R. § 4.27 instruct that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and 99." Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code 7305 for duodenal ulcer is shown after a hyphen.

In the June 2008 rating decision, the RO evaluated the Veteran's GERD with lower esophageal web or ring and IBS under Diagnostic Codes 7346-7305, 38 C.F.R. § 4.114 (2011).  The hyphenated code was intended to show that the Veteran's gastrointestinal disability had symptoms of and hiatal hernia (Diagnostic Code 7346) and duodenal ulcer (Diagnostic Code 7305).

The severity of a digestive system disability is ascertained, for VA rating purposes, by application of the criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.114.  The Board points out that ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, will not be combined with each other.  Instead, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.

Additionally, some regulations used to rate the digestive system were revised and became effective as of July 2, 2001.  66 Fed. Reg. 29488-29489 (May 31, 2001).  The changes, however, do not involve the diagnostic codes used for rating the veteran's gastric ulcer.  Id.

By way of history, the Veteran was awarded Social Security Administration (SSA) disability benefits effective June 24, 1990, based in part on his GERD.  In documents submitted in association with a claim for benefits, the Veteran indicated that he could not keep food down. 

A March 1993 VA treatment noted a history of GERD with stricture status post multiple dilations (as reflected in the VA treatment records dated in May, June, August, October, and December 1992).  The Veteran complained that he still had occasional dysphagia and dilation was performed. 

A January 1993 private treatment note reflects that the Veteran was being followed monthly for GI (gastrointestinal) problems and that he was taking Zantac. 

An August 1993 VA examination report reflects a remote history of peptic ulcer disease and complaints of an inability to swallow.  The Veteran also reported constant diarrhea.  He stated that he had not experienced any trouble with his ulcer in the last five years but he had severe dysphagia that limited his diet to fluids and semi-soft foods.  He also required esophageal dilation periodically, with the last two in October 1992 and July 1993.  He reported losing weight in the past, going down to 145 pounds, but gaining weight in the last two years, putting him up to 151 pounds.  He also reported diarrheal stools four times per day, occasionally associated with midepigastric pain.  He denied ever having blood in his vomitus or stool and denied the presence of anemia.  Examination revealed that he was well-developed with mild tenderness in the midepigastric area but no organomegaly, distention, masses, muscle guarding, or hemorrhoids.  An upper GI series showed that the barium flowed through the esophagus into the stomach, duodenal bulb and duodenal sweep without obstruction.  There was some narrowing of the distal esophagus suggestive of a possible ulcer.  Diagnoses included a past history of peptic ulcer disease, subsided, and esophageal stricture with associated dysphagia and diarrhea with abnormal esophageal swallow.  In an addendum, the VA examiner interpreted the upper GI series as revealing that there was a peptic ulcer in the distal esophagus.  

A March 1994 private treatment note reflects that the Veteran was being treated for stomach problems for which he was taking Zantac.  Examination revealed a soft and nontender abdomen without mass or hepatosplenomegaly. 

In a May 1994 statement, the Veteran reported that he continuously had diarrhea, threw up, had stomach pains, and was losing weight.  

An April 1997 treatment record from Piedmont Hospital included an evaluation of the abdomen that revealed normal findings.  The Veteran was being followed for chronic diarrhea. 

A December 1999 VA treatment note reflects a history of peptic ulcer disease and shows that the Veteran was taking Prevacid and Psyllium (laxative).  At that time, he complained of left flank pain that started one day earlier.  The pain was constant and was worsening.  He admitted to having the pain for years, and was more concerned due to the duration of the symptoms. 

An August 2003 VA treatment note reflects complaints of diarrhea despite a decrease in Psyllium.  The diagnosis was of GERD/peptic ulcer disease exacerbated by Motrin. 

An October 2003 VA treatment note reflects complaints of dysphagia.  An upper endoscopy revealed no strictures but there was a Schatzki ring, which was dilated.  The diagnosis was of esophageal web/ring. 

A January 2005 VA treatment note reflects that the Veteran's GERD was stable on medication. 

The Veteran underwent a VA stomach examination in November 2007.  That report reflects a history of chronic dyspeptic symptoms that progressed to dysphagia and a lower esophageal web or narrowing thought to be related to reflux.  The Veteran was taking Omeprazole for acid dyspepsia with heartburn and epigastric burning.  He indicated that he had pain in the epigastrium and retrosternal area, described as a burning sensation.  He denied any periods of incapacitation due to stomach or duodenal disease and the disorder would not interfere with his working capacity if he was working.  He denied any interference with his activities of daily living.  His weight had been stable at 232 pounds.  He indicated that he underwent a dilation of the esophageal web and symptoms have improved.  Examination revealed a normal abdomen with no signs of anemia, pain, or tenderness.  There was erythema of the antrum.  The examiner provided diagnoses of chronic nonulcer dyspepsia and GERD with lower esophageal web or ring. 

A November 2007 VA intestines examination report reflects a history of intermittent diarrhea with flare-ups that may last several weeks to two months.  The Veteran stated that he rarely has a solid, firm bowel movement for any extended period of time.  He denied any significant abdominal cramps or bleeding.  The diarrhea condition did not interfere with his functioning capacity or his ability to work, although he has not worked for 16 years.  It did not interfere with his activities of daily living.  Upon examination, the Veteran was well-nourished.  Abdominal examination was normal.  The examiner provided a diagnosis of irritable bowel syndrome with chronic episodic diarrhea. 

Resolving all doubt in the Veteran's favor, the Board finds that the evidence supports a 60 percent evaluation for the service-connected GERD with lower esophageal web or ring and irritable bowel syndrome, but not higher, for the entire period of time covered by the appeal. 

The Veteran's service-connected digestive system disability is rated analogously to hiatal hernia under 38 C.F.R. § 4.114, Diagnostic Code 7346.  According to 38 C.F.R. §  4.114, Diagnostic Code 7346, a 10 percent rating is assigned for a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is assigned for a hiatal hernia with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is assigned for a hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 

Although the Veteran reported symptoms such as constant diarrhea, dyspepsia with heartburn and epigastric burning, and pain in the epigastrium, retrosternal area, and stomach, the evidence of record does not reflect that he experienced material weight loss and/or moderate anemia.  To the extent that the Veteran reported in a May 1994 statement that he threw up and was losing weight, and the record indicated that he had lost some weight prior to the August 1993 VA examination, the record also revealed that he had gained weight within two years prior of the 1993 VA examination and the November 2007 VA examination reported his weight as stable.  The August 1993 and November 2007 VA examination reports also indicated that the Veteran as well-nourished with no signs of anemia.  No objective evidence of material weight loss or moderate anemia has been found at any time during the period covered by this appeal.

However, the Board finds that during the appeal period, the service-connected digestive disability has been manifested by difficulty swallowing, peptic ulcer in the distal esophagus, esophageal stricture/web/ring, midepigastric tenderness, constipation, diarrhea, dyspepsia with heartburn and epigastric burning, erythema of the antrum, and pain in the epigastrium, midepigastrium, retrosternal areas. 

Competent medical evidence described some of the symptoms of diarrhea and dyspepsia as "chronic" or "constant."  See August 1993 and November 2007 VA examination reports, April 2007 treatment records from Piedmont Hospital.  Also, the November 2007 VA examination report stated that the chronic dyspeptic symptoms progressed to dysphagia and a lower esophageal web or narrowing. 

The Board also finds highly probative the Veteran's self-reported symptoms, including difficulty swallowing, constipation; midepigastric tenderness; dyspepsia with heartburn and epigastric burning; pain in the pain in the epigastrium, midepigastrium, retrosternal areas; and, frequent diarrhea with midepigastric pain.  In this regard, the Veteran is competent to report his subjective symptoms.  See Davidson, 581 F.3d. at 1315.  He also reported that he followed a liquid diet with semi-soft foods due to dysphagia.  The Board ultimately finds these lay reports to be competent, credible, and probative, especially given that they have been consistently reported over the course of the appeal period and are consistent with the medical evidence of record.  Thus, resolving all doubt in the Veteran's favor, the Board finds that these symptom combinations are productive of severe impairment of health.  Accordingly, the Veteran is entitled to a 60 percent evaluation for his service-connected GERD with lower esophageal web or ring and IBS, but not higher, for the entire period of time covered by the appeal under Diagnostic Code 7346. 

The Board has also considered other digestive disability Diagnostic Codes contained in 38 C.F.R. § 4.114.  The Board is aware that the Veteran has been diagnosed as having multiple gastrointestinal disabilities during the pendency of the appeal, including peptic ulcer, esophageal stricture, Schatzki ring, esophageal web/ring, irritable bowel syndrome, and GERD. 

Diagnostic Code 7203 (stricture of the esophagus) is potentially applicable in this case given the diagnosis of esophageal stricture on the August 1993 VA examination, the Veteran's subjective complaints of difficulty swallowing and limiting his diet to fluids and semi-soft foods, and the objective findings of Schatzki ring, esophageal web/ring.  According to Diagnostic Code 7203, a 30 percent evaluation is assigned for moderate stricture of the esophagus.  A 50 percent evaluation is assigned for severe stricture of the esophagus, permitting liquids only.  An 80 percent evaluation is assigned for stricture of the esophagus permitting passage of liquids only, with marked impairment of general health.  Spasm (Diagnostic Code 7204) and acquired diverticulum (Diagnostic Code 7205) of the esophagus are rated analogously to stricture of the esophagus under Diagnostic Code 7203.

Here, however, the Board finds that a separate rating is not warranted in this case under Diagnostic Code 7203.  As noted above, the Board resolved all doubt in the Veteran's favor when assigning a 60 percent evaluation for the entire period of time covered by the appeal.  In so doing, the Board considered the nature and severity of the Veteran's reported modified diet and continuous reports of dysphagia, along with the other symptoms described in the evidence above, more nearly approximate the criteria for severe impairment of health.  See generally, 38 C.F.R. § Diagnostic Code 7346.  In addition, the dysphagia/difficulty swallowing was considered in assigning the 60 percent rating. 

Furthermore, there is no evidence of record to show that the Veteran is able to pass liquids only; therefore, a higher rating is not warranted under Diagnostic Code 7203.  The Board further finds that any attempt to assign a separate evaluation for stricture of the esophagus, Schatzki ring, esophageal web/ring difficulty, or difficulty swallowing, on top of the 60 percent rating currently assigned, would constitute impermissible pyramiding based on the manifestations that were considered in assigning that rating.  See 38 C.F.R. 4.14.

Regarding the Veteran's other diagnosed disabilities, (i.e., peptic ulcer, irritable bowel syndrome, and GERD), 38 C.F.R. § 4.114 makes clear that ratings under Diagnostic Codes 7301 to 7329, inclusive 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  Instead, a single evaluation will be assigned under the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. Id.  

The Board has determined herein that the overall disability picture warrants elevation to the next higher evaluation. 

Peptic ulcer disease (PUD), along with GERD, may be rated by analogy to hiatal hernia under Diagnostic Code 7346.  As such, the symptoms related to the Veteran's hiatal hernia and PUD are contemplated in the currently assigned 60 percent rating. Other potentially applicable diagnostic codes for peptic ulcer, irritable bowel syndrome, and GERD include Diagnostic Codes 7304, 7305, 7306, 7307, 7318, and 7319.

Diagnostic Code 7304 contemplates a rating for gastric ulcers.  Gastric ulcers are rated under Diagnostic Code 7305, which pertains to duodenal ulcers.  Under Diagnostic Code 7305, a 10 percent evaluation is assigned for a mild duodenal ulcer with recurring symptoms once or twice yearly.  A 20 percent evaluation is assigned for a moderate duodenal ulcer with recurring episodes of severe symptoms two or three times per year averaging ten days in duration; or with continuous moderate manifestations.  A 40 percent evaluation is assigned for a moderately severe duodenal ulcer which is less than severe, but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times per year.  A 60 percent evaluation, the highest schedular rating available under this code provision, is assigned for a severe duodenal ulcer with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.

Diagnostic Code 7306 contemplates ratings for marginal (gastrojejunal) ulcers.  As provided by Diagnostic Code 7306, a 10 percent rating is assigned for mild marginal ulcers with brief episodes of recurring symptoms once or twice yearly.  A 20 percent evaluation is assigned for moderate marginal ulcers with episodes of recurring symptoms several times a year.  A 40 percent evaluation is assigned for moderately severe marginal ulcers with intercurrent episodes of abdominal pain at least once a month partially or completely relieved by ulcer therapy, mild and transient episodes of vomiting or melena.  A 60 percent evaluation is assigned for severe marginal ulcers, same as pronounced with less pronounced and less continuous symptoms with definite impairment of health.  A 100 percent evaluation is assigned for pronounced marginal ulcers, periodic or continuous pain unrelieved by standard ulcer therapy with periodic vomiting, recurring melena or hematemesis, and weight loss; totally incapacitating. 

Diagnostic Code 7307 contemplates a rating for hypertrophic gastritis.  A 10 percent rating is assigned for chronic hypertrophic gastritis with small nodular lesions and symptoms.  A 30 percent rating is assigned for chronic hypertrophic gastritis with multiple small eroded or ulcerated areas and symptoms.  A 60 percent evaluation, the highest schedular rating available under this diagnostic code, is assigned for chronic hypertrophic gastritis with severe hemorrhages or large ulcerated or eroded areas.  A notation to Diagnostic Code 7307 indicates that atrophic gastritis is a symptom of a number of diseases, including pernicious anemia.  The rater is directed to evaluate atrophic gastritis on the basis of the underlying condition.

Diagnostic Code 7319 contemplates disability ratings for irritable colon syndrome (spastic colitis, mucous colitis, etc.).  A non-compensable rating is assigned for mild irritable colon syndrome with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent rating is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is assigned for severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress. 

The Board has assigned a 60 percent evaluation for the entire period of time covered by the appeal and no higher ratings are available in this case pursuant to Diagnostic Codes 7304, 7305, 7307, 7318, or 7319.  With respect to Diagnostic Code 7306, the Veteran does not allege, nor does the evidence of record show, that he has the symptoms necessary to warrant a 100 percent evaluation, as neither he nor the examiners have reported that the symptoms are totally incapacitating.

B.  Lumbar Spine Disability 

In the February 1994 rating decision for nonservice-connected disability pension, the Veteran's degenerative disc disease of the lumbosacral spine was evaluated as 40 percent disabling under Diagnostic Codes 5293 for intervertebral disc syndrome (IVDS).  See 38 C.F.R. § 4.71a (1994).  

In the June 2008 rating decision, the RO evaluated the Veteran's myofascial chronic back strain with degenerative disc disease of the lumbosacral spine under Diagnostic Codes 5237 for lumbosacral strain, 38 C.F.R. § 4.71a (prior to and from both September 23, 2002 and September 26, 2003).   

The regulations used to evaluate diseases and injuries of the spine have changed twice during the pendency of the appeal, effective on September 23, 2002, and on September 26, 2003.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5285-95) (2002); 38 C.F.R. § 4.71a (Diagnostic Code 5293) (2003); 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243) (2010).  VA's General Counsel has held that, where a law or regulation changes during the pendency of a claim for an increased rating, VA should first determine whether the revised version is more favorable to the Veteran. In so doing, it may be necessary for VA to apply both the old and new versions of the regulation.  If the revised version of the regulation is more favorable, however, the retroactive reach of the new regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of the change.  See VAOPGCPREC 3-2000 (Apr. 10, 2000); see also 38 C.F.R. § 3.114.  The Board notes that a readjustment in the rating schedule may not be used to reduce a Veteran's disability rating unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.

Diagnostic Code 5295 for lumbosacral strain, in effect prior to September 26, 2003, provides that a 10 percent evaluation is warranted when the disability is productive of characteristic pain on motion, and a 20 percent evaluation is warranted when the disability is productive of muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in a standing position.  A 40 maximum percent rating under this code requires that the disability be productive of severe lumbosacral strain manifested by listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space or some of the above with abnormal mobility on forced motion.

Under Diagnostic Code 5292 for limitation of motion, in effect until September 26, 2003, provides a 10 percent rating for low back disability manifested by slight limitation of motion, and a 20 percent rating for low back disability manifested by moderate limitation of motion.  A maximum 40 percent evaluation requires severe limitation of motion.

Under Diagnostic Code 5293 for IVDS, which was in effect prior to September 23, 2002, a 10 percent evaluation is warranted for intervertebral disc syndrome where the disability is mild; a 20 percent evaluation is warranted where the disability is moderate with recurring attacks; a 40 percent evaluation is warranted where the disability is severe with recurring attacks and intermittent relief; and a maximum 60 percent evaluation is warranted where the disability is pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, and with little intermittent pain.

Effective September 23, 2002, VA amended the rating schedule for evaluating intervertebral disc syndrome set out in Diagnostic Code 5293.  67 Fed. Reg. 54345-54349 (2002); now codified at 38 C.F.R. § 4.71a.  Under these rating criteria (renumbered as Diagnostic Code 5243 after September 2003) the evaluation of intervertebral disc syndrome (preoperatively or postoperatively) is to be made either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  When rating based on incapacitating episodes, if there are incapacitating episodes having a total duration of at least one week but less than two week during the past 12 months, a minimum 10 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is warranted.

Note 1 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now Diagnostic Code 5243), effective September 23, 2002, provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

Note 2 to 38 C.F.R. § 4.71a, Diagnostic Code 5293 (now Diagnostic Code 5243), effective September 23, 2002, provides that when rating on the basis of chronic manifestations, the orthopedic disabilities will be rated under the most appropriate orthopedic diagnostic code or codes and the evaluation of neurologic disabilities will be done separately using the most appropriate neurologic diagnostic code or codes.

Finally, effective September 26, 2003, additional substantive changes were made to the criteria for evaluating spine disorders.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  These later revisions provide a general new rating formula encompassing such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasm, and tenderness.  Additionally, associated neurological abnormalities (e.g., bowel or bladder impairment) are now for evaluation separately. These changes are listed under Diagnostic Codes 5235-5243.  Under these new regulations, intervertebral disc syndrome, renumbered as Diagnostic Code 5243, may be evaluated under this new general rating formula after September 2003 or under the rating criteria for incapacitating episodes made effective September 23, 2002, as set forth above.

The new General Rating Formula for Diseases and Injuries of the Spine, effective September 26, 2003, 38 C.F.R. § 4.71a, provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching, in the area of the spine affected by the residuals of injury or disease:

A 10 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height,

A 20 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis,

A 30 percent evaluation is warranted where there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine,

A 40 percent evaluation is warranted where there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine,

A 50 percent evaluation is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine, and

A 100 percent evaluation is warranted where there is unfavorable ankylosis of the entire spine.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.59 (2011).

The Court has recently held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, to support an increased rating pain must result in functional loss, in terms of limitations in the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

By way of history, the Veteran was awarded Social Security Administration (SSA) disability benefits effective June 24, 1990, based in part on his chronic low back pain.      

An August 1993 VA examination report reflects a history of intermittent low back pain, with the last severe episode occurring three years earlier.  There was no current pain.  Examination revealed no muscle spasms, point tenderness, limitation of motion, or evidence of radiculopathy.  The Veteran was able to toe, heel, squat, hop, and bear weight on each leg without evidence whatsoever of back pain.  X-rays showed narrowing at the L5-S1 intervertebral disc space with minimal early spurring involving the bodies of the 4th and 5th lumbar vertebrae.  The examiner provided a diagnosis of history of mechanical low back pain, subsided, with x-ray evidence of disease. 

An April 1997 private treatment note reflects that musculoskeletal examination was within normal limits. 

A December 1999 VA treatment note reflects complaints of left flank pain.  Examination revealed full range of motion of all limbs and the back. 

An August 2003 VA treatment noted the Veteran's reports of stable back pain with intermittent exacerbations that required bed rest one to three times per month.  He has some relief with medication.

A March 2004 VA treatment note reflects complaints of back pain due to a change in the weather.  The Veteran reported limitations due to back pain at times but it was alleviated with medications and moist heat.  Examination revealed slight spasms bilaterally, a positive straight leg raise, negative contralateral leg raise, and symmetrical deep tendon reflexes. 

An October 2004 VA treatment note reflects a history of left-sided back pain for the last four years that has been stable.  Examination revealed spasms in the left lumbar region. 

A September 2005 VA treatment note reflects that the low back pain was stable on Motrin. 

A January 2007 VA treatment note reflects complaints of episodic back pain resulting in weakness in the legs.  Examination revealed normal range of motion and equal strength bilaterally, except for left rotation (the degree of limitation was not specified.)

Upon VA examination in November 2007, the Veteran reported a history of chronic low back pain.  It was noted that it has been incapacitating to a degree and the Veteran stated that he had been unable to perform any heavy lifting without increasing his symptoms.  There were times when he is without pain and other times when he has pain for days.  He reported flare-ups of increased pain with certain movements that may last several days.  He occasionally wore a support band around the waist.  His back symptoms did not interfere with his activities of daily living and he had not experienced any incapacitating episodes in the past 12 months.  The examiner reported a functional assessment of being unable to work due to back pain and other problems since 1991.  The Veteran's back pain prevented him from performing heavy work, but he was capable of light work or sedentary work.  

Objectively, the Veteran moved around easily without any pain and had no problems getting up and down the table or chair.  Examination revealed range of motion of flexion to 90 degrees, extension to 20 degrees, lateral flexion to 20 degrees bilaterally, and lateral rotation to 45 to 50 degrees bilaterally, all without pain.  In regards to functional impact, repetitive movement did not alter range of motion.  There was no objective evidence of pain.  There were no postural abnormalities, the musculature of the back was normal, and there were no muscle spasms.  Neurologic examination was normal.  The diagnosis was myofascial chronic back strain and L5-S1 degenerative joint disease on X-ray examination.  

Having reviewed the evidence of record, the Board finds that a rating of 20 percent, but no greater, is warranted for the Veteran's lumbar spine disability throughout the appeal period.  Specifically, under the criteria for Diagnostic Code 5295 in effect prior to September 23, 2002, a 20 percent rating is to be assigned for a lumbosacral strain with muscle spasm on extreme forward bending and loss of lateral spine motion, unilateral, in a standing position. 

A March 2004 VA treatment record revealed back spasms on examination, and an October 2004 report noted that he was taking medication for spasms.  The records did not indicate if the spasms occurred on extreme forward bending.  A January 2007 treatment record indicated that the range of motion on left side rotation was abnormal, but did not state whether or not there were muscle spasms.   Therefore, in the aggregate, there is evidence of back spasms and of some loss of lateral motion.  As such, the Board finds that the evidence is in equipoise as to whether the evidence more nearly approximates that required for a 20 percent rating under Diagnostic Code 5295.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that a staged rating of 20 percent, but no greater, should be awarded for the Veteran's back disability, throughout the appeal period.  38 C.F.R. § 4.71a, DC 5295 (2002). 

While a 20 percent evaluation is warranted, the record does not support a rating in excess of this amount at any time during the rating period on appeal, as will be discussed further below.  

Reviewing the criteria under Diagnostic Code 5295 effective prior to September 26, 2003, the Board finds that, for the Veteran's lumbosacral disability has not been manifested by symptomatology more nearly approximating that required for the next highest 40 percent rating.  Under these criteria, a 40 percent rating would be assigned for severe lumbosacral strain with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion.  

When the ranges of motion were reported, there was no indication that forward flexion was limited.  December 1999 VA treatment note revealed full range of motion of all limbs, the January 2007 VA treatment note revealed normal range of motion, except for left rotation, and November 2007 VA examination revealed forward flexion to 90 degrees, lateral flexion to 20 degrees bilaterally, and lateral rotation to 45 to 50 degrees bilaterally, all without pain.  August 1993 X-rays showed narrowing at the L5-S1 intervertebral disc space with minimal early spurring involving the bodies of the 4th and 5th lumbar vertebrae.  On November 2007 VA examination report, X-rays revealed L5-S1 degenerative joint disease and there were no postural abnormalities.  Although the Veteran displayed loss of lateral motion and some irregularity of the joints of the spine, the record does not show listing of the whole spine, a positive Goldthwaite's sign, marked limitation of forward bending, or abnormal bending on forced motion. Therefore, the Board finds that, the evidence weighs against the award in excess of 20 percent under Diagnostic Code 5295.  Id. 

In addition, applying the criteria under Diagnostic Code 5292, effective prior to September 26, 2003, the next-higher 40 percent rating is not warranted.  Under these criteria, a 40 percent rating is warranted for severe limitation of motion of the spine. As previously mentioned, December 1999 VA treatment note revealed full range of motion of all limbs, the January 2007 VA treatment note revealed normal range of motion, except for left rotation, and November 2007 VA examination revealed forward flexion to 90 degrees, lateral flexion to 20 degrees bilaterally, and lateral rotation to 45 to 50 degrees bilaterally, all without pain.  Moreover, the November 2007 VA examiner showed that repetitive movement did not alter range of motion and there was no objective evidence of pain.  Therefore, the Veteran's lumbar spine disability does not more nearly approximate the severe limitation of motion of the spine, even when considering DeLuca factors. 

Applying the criteria effective prior to September 23, 2002, under Diagnostic Code 5293, the Veteran's back disability did not nearly approximate the criteria required for the next-higher 40 percent rating.  Under this code, a 40 percent rating is afforded for severe intervertebral disability with recurring attacks and little intermittent relief.  Here, there has been no evidence of sciatic neuropathy, characteristic pain, demonstrable muscle spasms, or absence of ankle jerks.  The January 1993 private treatment note reflects no neurologic deficits.  The August 1993 VA examination revealed no muscle spasms, point tenderness, or evidence of radiculopathy. On August 1993 VA examination, the Veteran reported history of intermittent low back pain, with the last severe episode three years earlier.   An August 2003 VA treatment noted the Veteran's reports of stable back pain with intermittent exacerbations that required bed rest one to three times per month.  In January 2007, he had complaints of episodic back pain.  On November 2007 VA examination, he reported flare-ups of increased pain with certain movements that may last several days.  Overall, the evidence reflects that the Veteran had no more than intermittent or episodic flare-ups that did not rise to the level of recurring attacks.  38 C.F.R. § 4.17a, Diagnostic Code 5293 (2001).  Thus, the requirements for a 40 percent evaluation have not been approximated. 

Reviewing the evidence under the criteria for Diagnostic Code 5293 effective September 23, 2002, the Veteran's back disability has not been productive of incapacitating episodes having a total duration of at least four but less than six weeks per year, the criteria for a 40 percent rating. 38 C.F.R. § 4.17a, Diagnostic Code 5293 (2002).  An August 2003 VA treatment noted the Veteran's reports of stable back pain with intermittent exacerbations that required bed rest one to three times per month.   In January 2007, he had complaints of episodic back pain.  On November 2007 VA examination, he reported that he did not have any incapacitating episodes in the past 12 month.  In fact, throughout the record of evidence, the Veteran has indicated that has not experienced any incapacitating episodes.  While he reported that he required bedrest during exacerbations, it has neither been alleged nor shown that the he has had incapacitating episodes of intervertebral disc syndrome that required physician prescribed bedrest having a total duration of at least 4 weeks during a twelve month period during this appeal and a higher (40 percent) evaluation is not warranted under DCs 5293 (2003) and 5243 (2011). 

Considering the criteria for Diagnostic Codes 5242 and 5237, effective September 26, 2003, the Veteran's back disability was not manifested by symptomatology more nearly approximating the criteria for a 40 percent rating.  Under these diagnostic codes, a 40 percent rating is warranted where forward flexion of the thoracolumbar spine being limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  As noted above, the Veteran's forward flexion of the spine has been not been shown to be limited to 30 degrees or less.  In fact, in the most recent November 2007 VA medical examination report, the Veteran showed 90 degrees of forward flexion.  Also, the record contains no evidence indicating ankylosis of the spine.  38 C.F.R. § 4.71a, DCs 5237, 5242 (2011). 

The Board has considered the functional loss due to flare-ups, fatigability, incoordination, and pain on movement caused by the Veteran's back disorder.  See DeLuca, 8 Vet. App. at 206-7.  Also, as held in Mitchell, pain alone does not rise to the level of functional loss.  In order for it to be additionally compensable, there must be some functional loss associated with it.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  A March 2004 VA treatment record noted the Veteran's reports that he is limited with back pain at times.  A January 2007 VA treatment note reflects complaints of episodic back pain resulting in weakness in the legs, but an examination revealed normal range of motion and equal strength bilaterally, except for left rotation.  On November 2007 VA examination, the Veteran reported flare-ups of increased pain with certain movements that may last several days.  On examination, the Veteran moved around easily without any pain and had no problems getting up and down the table or chair.  There was no pain during range of motion testing.  The examiner found that in regards to functional impact, repetitive movement did not alter range of motion.  There was no objective evidence of pain.  The examiner reported a functional assessment of being unable to work due to back pain and other problems since 1991.  However, while the Veteran's back pain prevented him from heavy work, but he could do light work or sedentary work.  Despite the Veteran's complaints of chronic pain, at no point was motion further limited by functional factors, based on objective testing by medical professionals.  Mitchell, DeLuca; 38 C.F.R. §§ 4.40, 4.45.  As such, the evidence is against a higher rating.

The Board has considered whether assignment of a separate evaluation for neurologic manifestations of a back disability is appropriate here.  However, VA examination in November 2007 showed normal neurologic findings.  The Board acknowledges a positive straight leg raise finding made in March 2004, and further recognizes that staged ratings must be considered for various portions of the appeal, to account for changes in symptoms over time.  However, the March 2004 report showing positive straight leg raise was not as detailed an examination as that later conducted in 2007, and thus such evidence is less probative.  Moreover, given the absence of any other evidence of neurologic dysfunction at that or any other time during the period in question, such isolated finding is not deemed a sufficient basis for an assignment of a separate rating for neurologic manifestations in this case, even for a portion of the appeal. 

In sum, resolving all doubt in the Veteran's favor, the criteria for the assignment of a 20 percent rating, but no higher, for the service-connected lumbar spine disability have been met.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  There are no distinct time periods where the Veteran's symptoms warranted higher ratings and staged ratings are no longer for consideration.  Fenderson, supra. 

C.  Extraschedular Consideration 

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2011). 

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture. An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

In this case, the schedular evaluations are not inadequate.  Evaluations in excess of those assigned are provided for certain manifestations of the Veteran's service-connected disabilities, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order. 


ORDER

An initial rating of 20 percent, but no higher, for GERD with lower esophageal web or ring and IBS is granted. 

An initial rating of 10 percent, but no higher, for myofascial chronic back strain with degenerative disc disease of the lumbosacral spine is granted. 


REMAND

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the appellant's service-connected disability has on his or her ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297(1994).  The available VA examination reports do not contain an explicit opinion as to whether the Veteran's combined service-connected disabilities prevent him from obtaining and keeping employment for which his education and occupational experience would otherwise qualify him. 

The Veteran has not been provided specific notice of the information and evidence that is necessary to substantiate a claim for a TDIU in accordance with the Veterans Claims Assistance Act of 2000 (VCAA). Cf. 38 U.S.C.A. § 5103(a) (West 2002 and Supp. 2011).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should furnish to the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU.

2.  Send the Veteran a VCAA notice letter pertaining to the information and evidence that is required to substantiate a claim for a TDIU.

3.  After the completion of the above, schedule the Veteran a VA examination to determine whether his service-connected disabilities (gastrointestinal and lumbar spine disabilities) alone or in the aggregate, preclude gainful employment for which he would otherwise be qualified.  The examiner must review the claims folder and note such review in an examination report or addendum.  If there are relevant records in Virtual VA, the agency of original jurisdiction should provide these records to the examiner or inform the examiner of their contents. 

The examiner should opine as to whether, without regard to the Veteran's age, it is at least as likely as not (50 percent or greater probability) that his service-connected gastrointestinal and lumbar spine disabilities render him unable to secure or follow a substantially gainful occupation for which his education and occupational experience would otherwise qualify him. 

The examiner should set forth all examination findings, along with a complete rationale for any opinion reached, in a printed report.  If any requested opinion cannot be given, the examiner should state the reason(s) why. 

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be considered in formulating any opinions. 

3.  The RO/AMC should review the examination report to ensure that it contains all information and opinions requested in this remand and that any recommended additional examination and testing has been conducted. 

4. After completing the requested action, and any additional notification and development deemed warranted, readjudicate the claim for TDIU in light of all pertinent evidence and legal authority.  If the claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


